Detailed Action
Summary
1. This office action is in response to the application filed on March 28, 2021. 
2. Claims 21-40 are pending and has been examined. 
Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on *** has been received and entered in the case. 
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on 03/01/2021 are acceptable. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 11/30/21 and 03/01/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Rejections - 35 USC § 102
7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 26,31-33,36 and 38-39 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shimizu “20170302181”.
In re to claim 21, Shimizu discloses a method (Fig.1-9 shows a power converter and the method of operating): configuring a power converter (power converter 1) to operate as a boost converter (Figs. 1-9 shows a boost converter), the power converter comprising a low side switch (IGBT 4) and a high side switch (MOSFET 2);
during a first dead time (time period between time t1 and time t2 is the first dead time), 
after turning off the low side switch (t1-t2) and before turning on the high side switch (IGBT 4 is turning off between t1-t2 before MOSFET 2 is turn ON between t2-t3), configuring the power converter such that a current of the power converter flows through a high speed diode (diode 3. Further, see parag.[0049, line 3-6 and parag.0046, lines 1-4]); and after turning on the high side switch (time between t2-t3), configuring the power converter (power converter 1) such that the current of the power converter flows through a low forward voltage drop diode (the time period between time t3 and time t4, 
In re to claim 22, Shimizu discloses (figs. 1-9) The method of claim 21, wherein: the high side switch (MOSFET 2) is a Metal Oxide Semiconductor Field Effect Transistor (MOSFET) device (MOSFET 2); and the low side switch (IGBT4) is an Insulated Gate Bipolar Transistor (IGBT) device (IGBT4).  
In re to claim 26, Shimizu discloses (figs. 1-9), further comprising: during a second dead time (Fig.3 shows t3-t4) after turning off the high side switch and before turning on the low side switch (MOSFET 2 is turn of between t3-t4 before turning on the IGBT4 switch), configuring the power converter such that the current of the power converter flows through the high speed diode (see prarg.0048, lines 1-7 and parag.0049, lines 1-8).  
 In re to claim 31, Shimizu discloses a method (Fig.1-9 shows a power converter and the method of operating): controlling (control circuit section 6) a power converter to convert (power converter 1 is a boost converter)  an input voltage (DC power source 80 into a regulated output voltage (Vout at terminals 18&19), wherein the regulated output voltage is higher than the input voltage (converter 1 is a boost converter so that Vout out at terminals 18&19 is higher and Duc power source 8) and the power converter comprises a low side switch (IGBT 4), a high side switch (MOSFET 2);
and an inductor (inductor 13); turning on the low side switch (between t0-t1) to store energy in the inductor (inductor 13); after turning off the low side switch and before turning on the high side switch (time period between time t1 and time t2 is the first dead time), configuring the power converter such that a current of the power converter flows 
In re to claim 32, Shimizu discloses (Figs. 1-9), wherein: the inductor (inductor 13) and the low side switch (IGBT 4) connected in series between an input terminal of the power converter and ground ( inductor 13 and IGBT 4 are connected in series between input DC power source and negative terminal 19 is equivalent to ground); and HW 85524613USo6Page 5 of 8the high side switch (MOSFET 2) connected to a common node (a connection node between IGBT 4, MOSFET 2 and inductor 13 are equivalent to common node)  of the inductor  and the low side switch ( MOSFET 2 is connected to a common node and inductor 13)  
In re to claim 33, Shimizu discloses (Figs. 1-9), wherein: the high speed diode (diode 3. Examiner noted that diode allowing current to flow in one direction faster, thus equivalent to speed diode) has an anode connected to the common node of the inductor and the low side switch (anode of D3 is connected to common node of an inductor 13 and IGBT 4), and a cathode connected to an output terminal of the power converter (cathode terminal of diode 3 coupled to output terminal 18).  
In re to claim 36, Shimizu discloses (Figs. 1-9), wherein: the low side switch (IGBT 4) is an Insulated Gate Bipolar Transistor (IGBT) device (The second semiconductor 
In re to claim 38, Shimizu discloses a method (Fig.1-9 shows a power converter and the method of operating) comprising: configuring a power converter (power converter 1 is a boost converter) to operate as a boost converter, the power converter comprising an inductor (inductor 13), a low side switch (IGBT 4) and a hybrid device comprising a high side switch (MOSFET 2) , a high speed diode (diode 3) and a low forward voltage drop diode (diode 20); after turning off the low side switch and before turning on the high side switch (time period between time t1 and time t2 is the first dead time), configuring the power converter such that a current of the power converter flows through the high speed diode (see parag.0046 lines 1-5) and ; and after turning on the high side switch (time period between t3-t4), configuring the power converter such that the current of the power converter flows through the low forward voltage drop diode (During the time period between time t1 and time t2 and the time period between time t3 and time t4, since the MOSFET 2 is not on, the current I flows mainly to the wide bandgap diode 11 from the reactor 13. A part of the current I flows to a body diode 20 formed in the MOSFET 2, see parag.0049, lines 4-8). 
In re to claim 39, Shimizu discloses (figs. 1-9) The method of claim 21, wherein: the low side switch (IGBT4) is an Insulated Gate Bipolar Transistor (IGBT) device (IGBT4) and the high side switch (MOSFET 2) is a Metal Oxide Semiconductor Field Effect Transistor (MOSFET) device (MOSFET 2)
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 27-30,34,37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu “US20170302181” in a view of Yamada “US 20170302169.
 In re to claim 23, Shimizu discloses (Figs.1-9), wherein: the high side switch (MOSFET 2) and the low forward voltage drop diode are connected in series between an inductor (inductor 13) and an output terminal of the power converter (output terminal 18); the high-speed diode (diode 3. Examiner noted that diode allowing current to flow  in one direction faster, thus equivalent to speed diode) is connected between the inductor (inductor 13) and the output terminal of the power converter (output terminal 18); and the inductor  (inductor 13) is connected between an input terminal of the power converter ( input terminal of voltage source 8), and a common node (connection node between MOFET 2 and IGBT 4)) of the low side switch (IGBT 4)  and the high side switch (MOFET 2).  
Shimizu discloses high and low side switch but fails having high side switch and the low forward voltage drop diode are connected in series between an inductor and an output terminal.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power converter of Shimizu to include diode 21 coupled in series with switch 22   as taught by Yamada in order to obtain reducing conduction loss and increase efficiency of a power converter (see parag. 0021, lines 4-7). 
In re to claim 27, Shimizu discloses (Figs.1-9) the high side switch (MOSFET 2) comprises a body diode (diode 20).
Shimizu discloses high switch and body diode but fails having an anode of the body diode is connected to an anode of the low forward voltage drop diode. 
However, Yamada teaches a power converter (Figs. 1-2,5,) having an anode of the body diode is connected to an anode of the low forward voltage drop diode. (Figs.1-2 and 5 shows a diode 4 is connected to an anode of the diode 21).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power converter of Shimizu to include anode of 4 is connected to anode 21 as taught by Yamada in order to obtain reducing conduction loss and increase efficiency of a power converter (see parag. 0021, lines 4-7). 
In re to claim 28, Shimizu discloses (figs. 1-9), further comprising: forming a first conductive path between an inductor of the power converter and an output terminal of the power converter through turning on the high side switch (when MOSFET switch 2 in 
Shimizu discloses high switch forms a conductive path but fails having the high side switch and the low forward voltage drop diode form the first conductive path.
However, Yamada teaches a power converter (Figs. 1-2,5,) having the high side switch and the low forward voltage drop diode (Figs.1-2 and 5 shows a diode 21 is connected to the switch 21 and the switching device 22 being turned on when the switching device 3 is turned off, the series circuit of the rectifying diode 21 and switching device 22 creates a conductive path, see parag.0054, lines 1-2).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power converter of Shimizu to include anode of 4 is connected diode 4 connected in series with transistor 21 creates current path to the output terminal as taught by Yamada in order to obtain reducing conduction loss and increase efficiency of a power converter (see parag. 0021, lines 4-7). 
In re to claim 29, Shimizu discloses (figs. 1-9), further comprising: forming a second conductive path between the inductor of the power converter and the output terminal of the power converter using the high-speed diode (IGBT 4 is turned on the energy stored in the reactor 13 is released, causing a current I to flow from the reactor 13. The current I passes through the wide bandgap diode 3, and flows out from the output terminal 18, see parag.0045 and 0045)
In re to claim 30, Shimizu discloses (figs. 1-9),, wherein: the second conductive path and the first conductive path are connected in parallel (examiner noted that IGBT 4 is turned on the energy stored in the reactor 13 is released, causing a current I to flow from the reactor 13 to output .When MOSFE 2 is turned on and IGBT 4 is off, the current flowing from the source to output, thus current path creates/connect in parallel path).
In re to claim 34, Shimizu discloses (figs. 1-9), wherein: the low forward voltage drop diode and the high side switch (MOSFET 2) are connected in series between the common node of the inductor (inductor 13) and the low side switch (IGBT 4), and an output terminal of the power converter (output terminal 180.  
Shimizu discloses high and low side switch, inductor and common node but fails having low forward voltage drop diode and the high side switch are connected in series between the common node of the inductor and the low side switch.  
However, Yamada teaches a power converter (Figs. 1-2,5,) having diode and the high side switch are connected in series between the common node of the inductor and the low side switch and output terminal (diode 21 and the high side switch 22 is connected in series between the common node of the inductor 3 and the low side switch 3 and to the output terminal at the load 6). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power converter of Shimizu to include diode 21 coupled in series with switch 22 as taught by Yamada in order to obtain reducing conduction loss and increase efficiency of a power converter (see parag. 0021, lines 4-7). 
In re to claim 37, Shimizu discloses (Figs. 1-9), wherein: the high speed diode (diode 3).
Shimizu discloses high speed diode but fails having diode is a low reverse recovery diode.  
However, Yamada teaches a power converter (Figs. 1-2,5,) having a low reverse recovery diode (diode 4 second diode is a low reverse recovery diode (a fast recovery diode 4 has an advantage in that reverse recovery loss is small, see parag.[0024, line 4-5 and parag.0057, line 3-5]. Examiner noted that the fast recovery diode 4 has an advantage to act fast, thus by fast recovery action, the time it takes to recover is minimum or low). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power converter of Shimizu to include a low reverse recovery diode as taught by Yamada in order to obtain reducing conduction loss and increase efficiency of a power converter (see parag. 0021, lines 4-7). 
In re to claim 40, Shimizu discloses (figs.1-9), wherein: the inductor (inductor 13) and the low side switch (IGBT 4) are connected in series between an input terminal of the power converter and ground (inductor 13 and IGBT 4 are connected in series between input DC power source and negative terminal 19 is equivalent to ground).
Shimizu discloses high side switch, inductor and low side switch but fails having low forward voltage drop diode and the high side switch are connected in series between a common node of the inductor and the low side switch, and an output terminal of the power converter; and the high speed diode has an anode connected to the common 
However, Yamada teaches a power converter (Figs. 1-2,5,) forward voltage drop diode and the high side switch are connected in series between a common node of the inductor and the low side switch, and an output terminal of the power converter; and the high speed diode has an anode connected to the common node of the inductor and the low side switch, and a cathode connected to an output terminal of the power converter (Figs.1-2 and 5 shows high side switch 22 and diode 21 are connected in series between common node an inductor 2 and low side switch 3 and an output terminal of at load 6).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power converter of Shimizu to include diode 21 coupled in series with switch 22 as taught by Yamada in order to obtain reducing conduction loss and increase efficiency of a power converter (see parag. 0021, lines 4-7). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power converter of Shimizu to include a low reverse recovery diode as taught by Yamada in order to obtain reducing conduction loss and increase efficiency of a power converter (see parag. 0021, lines 4-7). 
9. Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu “US20170302181” in a view of Jitaru (US 2017/0214314). 
In re to claim 25, Shimizu discloses (Figs.1-9), wherein: high speed diode (diode 3) is a silicon carbide (SiC) diode. 
However, Jitaru teaches switch bridgeless PFC (Fig.4) having Schottky diodes (e.g., element 49) and silicon carbide diodes (e.g., element 53).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power converter of Shimizu to include Schottky and silicon carbide diodes as taught by Jitaru since these diodes are known to have advantages in the art such as high speed rectification and zero recovery time with negligible switching losses. 
 
Allowable Subject Matter
10. Claims 24 and 35 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 24, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a source of the high side switch is connected to an anode of the low forward voltage drop diode; a drain of the high side switch is connected to an anode of the high speed diode; and a cathode of the low forward voltage drop diode is connected to a cathode of the high-speed diode.”  
In re to claim 35, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a source of the high side switch is connected to an anode of the low forward voltage drop diode.”
In re to claim 4, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “feedback
Examiner Notes
11. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Contact Information
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/SISAY G TIKU/Primary Examiner, Art Unit 2839